Title: To James Madison from James Monroe, 18 June 1804
From: Monroe, James
To: Madison, James



No. 25
Sir
London June 18. 1804.
I received lately a letter from the house of Mackenzie and Glennie of this city giving an account of a fraud which has been practiced on them in the name of Commodore Preble, by which they have paid to his account in favor of the United States £4000. sterling. I transmit you a copy of their communication and beg to assure you that I shall not fail to make all the exertion in my power to trace the fraud and recover the money if practicable from the authors of it.
The state of affairs here continues to be fluctuating. The opposition against Mr Pitt seems to be nearly as strong as it was against Mr. Addington; the King also continues indisposed, but in what degree is unknown. The advocates for a regency appear to gain Strength. It is expected that a debate and division will take place to-day in the House of Commons, that will furnish better data whereon to form an estimate of future events. I am, sir, with great respect and esteem, Your very obedient servant
Jas. Monroe
